Order entered April 2, 2015




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00086-CR
                                    No. 05-14-00087-CR

                            JOSEPH JULIAN GUERRA, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                 Trial Court Cause Nos. 219-82353-2012 and 219-81886-2013

                                         ORDER
       Appellant’s April 1, 2015 motion for leave to file his reply brief in these cases is

GRANTED. We deem the reply brief timely filed and DIRECT the Clerk to file appellant’s

reply brief as of April 1, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE